10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICTCOURT

DISTRICT OF NEVADA
-oOo-
UNITED sTATEs oF AMERlCA, § Case NO.: 2¢18-Cr- 145/f
. . ) oRDER FoR ISSUANCE oF
Plam“ff’ ) WRIT oF HABEAS CoRPUs
) AD PRosEQUENDUM FoR
vS- ) MATHEW ASPATORE
) (ID#) 1752993
MATHEW ASPATORE, )
)
Defendant. )
)

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue
out of this Court, directing the production of the body of the said MATHEW ASPATORE
before the United States District Cou`rt at Las Vegas, Nevada, on or about

1/A, Thursday’ 1/3/19 , at the hour of 3:00 p.m. for arraignment and
3:00 p.m., 3D, VCF
any further proceedings and from time to time and day to day thereafter until excused by the

said Court.

DATED: December 26, 2018

&/m /~/>\§>M¢/'

UNIUEY(§TATES MAGISTRATE JUDGE

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

DAYLE ELIESON

United States Attorney
District of Nevada

PHILLIP N. SMITH, JR.
Nevada State Bar Number 10233
Assistant United States Attomey
501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101

702-388-6336
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

-oOo-

UNITED sTATEs oF AMERICA, ) ease No.; 2:18-¢1~- zl//
)
Plaintiff ) PETITION FoR WRIT oF HABEAs
’ ) CoRPUs AD PRosEQUENDUM FoR
) MATHEW ASPATORE
"S‘ § (ID#)'1752993
MATHEW ASPATORE, )
)
Defendant. )
)
)

 

 

 

The petition of the United States Attomey for the District of Nevada respectfully shows
that MATHEW ASPATORE is committed by due process of law in the custody of the Warden,
Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said MATHEW
ASPATORE be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so that
the said MATHEW ASPATORE may be present before the United States District Court for the
District of Nevada, Las Vegas, Nevada, on _ l/A, Thursday, 1/3/19 , at the hour

3:00 p.m., 3D, \ :F _
of 3 :00 p.m., for arraignment and from time to time and day to day thereafter until excused by the
said Court.

That the presence of the said MATHEW ASPATORE before the United States District

Court 011 Or about I/A, Thursday, 1/3/19 , at the hour of 3:00 p.m.,
3100 p.m., 3D, VCF

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

for arraignment and from time to time and day to day thereafter until excused by the Court has
been ordered by the United States Magistrate or District Judge for the District of Nevada.
WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding
them to produce the said MATHEW ASPATORE before the United States District Court on or
about _ I/A, Thursday1 1/3/19 , at the hour of 3:00 p.m., for arraignment and
3;00 p.m., 3D, vCF
from time to time and day to day thereafter, at such times and places as may be ordered and
directed by the Court entitled above, to appear before the Court, and when excused by the said
Court, to be returned to the custody of the Warden, Clark County Detention Center, Las Vegas,

Nevada.

DATED this 26th day of December, 2018.

Respectfully submitted,

DAYLE ELIESON
United States Attomey

err%w€l/

P`HIL\LIP WH JR.
Assistant U ` d tates Attomey

 

